Citation Nr: 1139796	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-29 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for residual laceration scar of the left upper lip, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from November 1976 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This matter was last before the Board in September 2010 when it was remanded for further development, particularly to afford the Veteran a VA examination to address the severity of the scars of the left upper lip and evaluate the severity and presence of any related pathology.  That development was completed in November 2010 and the claims are now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

When this case was initially before the Board in March 2010, it was remanded to afford the Veteran a VA examination, in part, to determine the extent of any residuals of is upper left lip laceration.  A review of the examination reports shows that the Veteran has complained of associated dental problems and headaches.  However, when the Veteran filed his initial service connection claim, the RO explicitly denied service connection for these disorders.  See August 1994 rating decision.  The RO has not yet adjudicated whether new and material evidence has been received to reopen these claims. 

The issues of whether new and material evidence has been received to reopen claims for service connection of a dental condition due to trauma and headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.




FINDINGS OF FACT

Throughout the applicable period, the Veteran's scar of the upper lip has not manifested by a scar 5 or more inches (13 or more cm.) in length, a scar at least one-quarter inch (0.6 cm.) wide at the widest part, elevation or depression of the surface contour of the scare on palpation, adherence to underlying tissue, a hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), abnormal skin texture in an area exceeding six square inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), indurated and inflexible skin in an area exceeding six square inches (39 sq. cm.), gross distortion or asymmetry of one feature or paired set of features, or frequent loss of covering of skin over the scar or by limitation of function of the lips, but rather a superficial painful scar.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residual laceration scar of the left upper lip have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7 (2010), 4.118, Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in January 2008.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of his disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  The most recent examination report contains un-retouched color photographs of the affected area.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.

Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.

Surface contour of scar is elevated or depressed on palpation.

Scar is adherent to underlying tissue.

Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).

Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).

Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).

Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).
Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face or neck is rated 10 percent disabling.  A skin disorder of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that un-retouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 
Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy is required during the past 12-month period, is rated non-compensably (zero percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.   Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

The Board notes in passing that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Facts

In this case, the report of a VA examination carried out in April 2006 indicates the report of an assault on the Veteran during service by three men. The examiner noted that the Veteran wore a full beard and moustache so that it was not readily visible; however, she indicated that it could be palpated and was estimated to be 4 cm by 1.5 cm.  She identified adherence to underlying tissue, and noted that the texture was irregular, like a "wad of chewed flesh."  She also identified depression of the scar and noted that it was irregular.  The diagnosis was facial scar, not disfiguring.  The Veteran had numbness in the area of the scar.  The examiner noted that the Veteran had lost several teeth in the general region of the injury, and that he experienced severe throbbing headaches which the Veteran felt were associated with the injury.
In November 2007 the Veteran filed for an increased evaluation.  At this time, a 10 percent evaluation was in effect for a scar of the left upper lip.  In response to the Veteran's November 2007 claim for increase, he was afforded a VA fee basis examination in March 2008.  The cursory report of that examination states that there was no scar on the face.  

Based upon this examination, the RO effectuated a proposed reduction to zero percent (non-compensable) effective November 2008.  The Veteran appealed the reduction and in a March 2010 decision, the Board restored the 10 percent evaluation, largely based upon the fact that the March 2008 VA examination report had not demonstrated improvement in that it was unclear to the Board how the Veteran's scar could have totally resolved in a couple of years.  The Board remanded the Veteran's claim for an increased evaluation.  

In July 2010, the Veteran was afforded a VA scars examination.  At this time, the Veteran stated that he had an external scar on the upper left lip that had remained unchanged since the time of his last VA examination.  The Veteran, however, had a course and thick moustache that made it difficult to identify any scar formation on the external left upper lip.  The examiner did, however, note that the initial injury was a through and through laceration and that there was evidence of a linear scar on the mucosal surface of the left upper lip.  The scar was very thin with immeasurable width and measured 2 cm. in length.  The Veteran reported increase sensitivity to touch at the site of the scar.  There was also evidence of a left upper tooth broken off at the gum line with significant evidence of decay; however, the examiner noted that these findings were unrelated.  

Physical examination showed a 2 cm. long scar with immeasurable width on the left upper lip.  The scar was painful and superficial and had no signs of skin breakdown, inflammation, edema, keloid formation, abnormal texture, hypo- or hyper-pigmentation, underlying soft tissue loss.  The skin was not indurated or inflexible.  Its contour was not elevated or depressed and it was not adherent to underlying tissue.  It had no other disabling affects.  It did not cause any limitation of motion or other function related to the scar.  On examination, the Veteran exhibited pain behaviors, to included increased sensitivity with examination of the scar on the mucosal surface of the left upper lip.  The examiner assessed status post laceration of the left upper lip with a well-healed scar mucosal surface without residual muscle, nerve, joint or bone pathology, functional limitation or any interference in employment caused by disfiguration, functional limitation and/or impairment.  

In accordance with the Board's most recent remand directives, the Veteran was afforded a VA examination of the skin in November 2010.  It is noted that the report of this examination has an un-retouched color photograph of the Veteran's face, which shows that the Veteran was cleanly shaven at this time and shows a thin linear scar on the Veteran's left upper lip, with no gross distortion or asymmetry.

At the time of the examination, the Veteran reported that the inside of his upper lip would swell and hurt when he would chew.  He also reported that he would occasionally bite the inside of his lip and mouth because of a lump of scar tissue on the inside of the lip would get in the way.   He also complained of headaches and teeth problems.  

Physical examination showed a 0.1 cm. x 1.8 cm. superficial scar on the left side of the upper lip at the angle of the mouth.  Per the Veteran, the scar was painful.  Examination showed no signs of breakdown, inflammation, edema, keloid formation, abnormal texture, hypo or hyper-pigmentation or underlying soft tissue loss.  The scar was not indurated or inflexible.  Its contour was not elevated or depressed.  It was not adherent to underlying tissue and had no other disabling effects.  The examiner diagnosed a well-healed linear scar left side of upper lip at the angle of mouth and well-healed mucosal lining inside of the mouth with no limitation of function and no disfiguration due to the scar.  

Analysis

The RO has apparently evaluated the Veteran's residual laceration scar of the left upper lip as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7800, which provides for evaluation of disfigurement of the head face or neck based upon the presence of enumerated characteristics of disfigurement or the extent of gross distortion, tissue loss or asymmetry of features or paired sets of features.  In any event, regardless of how the RO evaluated the Veteran's disability in the past, the Board will address all potentially applicable diagnostic codes pursuant to requirement of the Board to conduct a de novo review of the evidence.  See 38 U.S.C.S. §7103.

Initially, the Board points out that several diagnostic codes listed above are inapplicable to the present case.  Specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 and 7806 are inapplicable because the affected area involves the face and has not manifested by dermatitis or eczema.  Indeed, scarring is the predominate disability, as clearly shown above by the examination reports.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In order to establish a compensable evaluation under the criteria pertaining to disfigurement of the head, face or neck, the evidence must establish that the Veteran's scar has manifested by at least 1 or characteristic of disfigurement, or more than 1 such characteristic, as well as visible or palpable tissue loss and either gross distortion or asymmetry of at least one feature or at last one paired set of features.  In this regard, the Board does not find that the evidence preponderates in finding that the Veteran's disability has manifested by any characteristics of disfigurement. 

In this regard, the Board acknowledges that the April 2006 VA examiner estimated that the scar measured 1.5 cm. x 4 cm.  However, it is clear to the Board that the examiner had a difficult time viewing the extent of the Veteran's scar as he then wore a moustache.  It is thus apparent that the scar does not measure 1.5 cm. in width, but rather much less than 1/4 inch (0.6 cm.) as shown by subsequent VA examination of the Veteran, including without a moustache.  

The Board also notes that the April 2006 VA examiner noted adherence to underlying tissue, as well as abnormal skin texture and depression of the scar.  Clearly, the surface area of the scar is not great enough to find that the scar had manifested by abnormal skin texture measuring greater than 6 square inches (39 sq. cm).  However, were the Board to find that the Veteran's scar had manifested by adherence to underlying tissue and depression of the scar, an evaluation in of 10 percent or more would be warranted as the Veteran would have at least 1 or more characteristics of disfigurement.

In this regard, it is notable that such manifestations were found only on a VA examination in April 2006.  The Board notes that for purposes of this case the April 2006 VA examination is of main use in viewing the present disability in relation to its history.  See 38 C.F.R. § 4.1 (2010).  Nevertheless, the Board does not find that the April 2006 examination supports a finding of 1 or more characteristics of disfigurement.  

The April 2006 examination report differs greatly from the 2 subsequent VA examinations and was conducted by an examiner hindered by the Veteran's moustache that obscured his scar.  It is highly salient to the Board that upon the most-recent VA examination the Veteran had shaved his moustache and that that VA examiner conducted the most thorough and accurate examination.  The March 2008 VA examination is obviously lacking in probative value.  Therefore, the Board finds the two subsequent 2010 examinations to be the most probative.  

Under Diagnostic Code 7800 the Board does not find that a compensable evaluation is warranted.  As noted above, in order to warrant such an evaluation, the evidence must establish that the Veteran's scar has manifested by at least 1 or more characteristics of disfigurement, as well as visible or palpable tissue loss and either gross distortion or asymmetry of at least one feature or at last one paired set of features.  Obviously, repeated examination has never shown gross distortion or asymmetry and the recently added photograph of the Veteran's face reveals no such finding.  Indeed, the photograph reveals a fairly minimal scar on the Veteran's left upper lip.  Moreover, as the Board has favored the most recent 2010 VA examinations over that of the April 2006 examiner, it does not find that the Veteran's scar has manifested by at least 1 characteristic of disfigurement.  Thus, despite the fact the RO initially assigned a 10 percent evaluation for a 1.5 cm. x 4 cm. scar an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7800.  38 C.F.R. § 4.118.  

Diagnostic Code 7803 also cannot serve to increase the Veteran's evaluation.  Repeated VA examination has not shown instability of the scar, i.e. frequent loss of covering of skin over the scar.  The Board acknowledges that the Veteran does occasionally bite the inside of his lip along this scar; however, the Board does not find that this equates to a finding of instability as in the absence of the Veteran's habit no skin loss would apparently occur.  Thus, consideration of this diagnostic code would not result in the assignment of a 10 percent evaluation for a superficial unstable scar.

The Board does note that the Veteran's scar has consistently manifested by sensitivity, numbness and pain, as well as with discomfort when chewing.  Diagnostic Code 7804 provides a maximum 10 percent evaluation for superficial scars that are painful on examination.  In this regard, repeated examination has objectively shown such symptomatology and the Veteran is competent to relate it.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, this diagnostic code warrants a 10 percent evaluation.  

Although a 10 percent evaluation is warranted for the Veteran's superficial and painful scar of the left upper lip, the Board does not find that an increased evaluation is warranted overall.  As noted above, the RO has evaluated the Veteran's scar under the criteria pertaining to the disfigurement of the head, face or neck.  However, the Board, as noted above, does not find that a 10 percent evaluation would be warranted there under as the scar has not manifested by any characteristics of disfigurement, tissue loss or any gross distortion or asymmetry of the lips.  Thus, although a 10 percent evaluation is proper under Diagnostic Code 7804, a 10 percent evaluation is not warranted under Diagnostic Code 7800.  38 U.S.C.A. § 4.118.  

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  This change in diagnostic codes does not trigger VA's obligations under 38 C.F.R. § 3.105(e) as it does not result in an overall reduction or discontinuance of payments being made to the veteran.

Lastly, the Board notes that neither the Veteran nor repeated examination has demonstrated any limitation of function of the affected part.  Indeed, upon repeated VA examination no limitation of function of the lips was noted and no additional disability was found in this regard.  Accordingly, Diagnostic Code 7805 is not for application.  38 U.S.C.A. § 4.118.

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon functional and cosmetic impairment and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to an increased rating for residual laceration scar of the left upper lip, currently evaluated as 10 percent disabling, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


